Citation Nr: 1023862	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from December 1957 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in March 2008 to obtain medical 
opinion regarding the probable onset and etiology of the 
Veteran's hypertension and hearing loss.  That same month, 
the RO sent the Veteran a development notice to his address 
in the Philippines.  In May 2008, the Veteran responded to 
the RO's development letter by submitting additional evidence 
as well as a VA Form 21-4142.  This communication reported a 
Philippine address.

In January 2010, the RO sent the Veteran notice to his 
Philippine address that VA was scheduling an examination on 
his behalf.  This notice was not returned as undeliverable.

Thereafter, the McClellan VA Medical Center (VAMC) in 
California sent the Veteran notice of a scheduled examination 
at that facility.  This notice was sent to a California 
address.  The Veteran's family responded by informing the 
McClellan VAMC that the Veteran was living in the 
Philippines, that they did not have his current address, and 
that the Veteran had notified the Manila RO of his pending 
claim.

Thereafter, the RO conducted an address search which reported 
the Veteran living at a California address from August 2006 
to February 2010.  This information is obviously incorrect 
given the RO communications with the Veteran in 2008 and 
2010.  The RO has determined that the Veteran failed to 
report for VA examination without good cause.

VA has a duty to assist to investigate all possible and 
plausible addresses in an attempt to locate a claimant at 
potential known alternate addresses.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  On this record, it is unclear why the RO 
has determined that the Veteran's Philippine address reported 
in 2008 is no longer valid.  The claim must be remanded to 
schedule the Veteran for VA examination in the Republic of 
the Philippines with notice provided to the address reported 
in 2008.  

If that address is no longer valid, the AMC/RO should 
document all efforts to locate the Veteran's current 
whereabouts, including pay information for his VA 
compensation and contacting the Philippine RO to determine 
whether any additional communications from the Veteran have 
been received.  Additionally, the RO should also forward the 
Veteran's claims folder to the appropriate examiners 
requesting an opinion based upon the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to make a second records request 
for the Veteran's private treatment records 
identified in the VA Form 21-4124 received in 
May 2008.

2.  Once the development above is completed, 
the Veteran should be afforded a VA 
audiological examination to determine whether 
he has bilateral hearing loss as a result of 
service.  The examination should be scheduled 
in the Republic of the Philippines with 
notice sent to the Veteran's Philippine 
address reported in 2008.  The examiner 
should review the claims folder and record 
the Veteran's history of noise exposure both 
during and after service.  Assuming noise 
exposure during service, following an 
audiological evaluation and a review of the 
record, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(50 percent probability or greater) that any 
current hearing loss disability is related to 
noise exposure during the veteran's period of 
service from December 1957 to January 1977.  
A complete rationale for any opinion 
expressed must be provided.

The term "as likely as not" does not mean 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  If the examiner is 
unable to offer the requested opinion without 
resort to speculation, the report should so 
state.  Any opinion provided should include 
an explanation.

3.  The Veteran should also be afforded 
appropriate VA examination to determine to 
determine the onset of his hypertension.  The 
examination should be scheduled in the 
Republic of the Philippines with notice sent 
to the Veteran's Philippine address reported 
in 2008.  The examiner should review the 
claims folder and record the Veteran's 
history of hypertension treatment after 
service.  Following interview of the veteran 
and review of the record, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
first manifested in service and/or is 
causally related to event(s) in service?  In 
providing opinion, the examiner is asked (but 
not required to) discuss the significance of 
the blood pressure reading of 120/96 recorded 
on the December 1976 retirement examination.  
A complete rationale for any opinion 
expressed must be provided. 

The term "as likely as not" does not mean 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  If the examiner is 
unable to offer the requested opinion without 
resort to speculation, the report should so 
state.  Any opinion provided should include 
an explanation.

4.  If the Veteran fails to report for VA 
examination, the RO should document all 
efforts to locate the Veteran's current 
whereabouts, including pay information for 
his VA compensation and contacting the 
Philippine RO to determine whether any 
additional communications from the Veteran 
have been received.  The RO should also 
forward the Veteran's claims folder to the 
appropriate examiners requesting an opinion 
based upon the evidence of record.

5.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If either benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

